DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 11, 20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/19/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US Pub. 2015/0026348) in view of Steiner (US Pub. 2013/0219043) and further in view of Jackson (US Pub. 2016/0044349).
With respect to Claim 1, Siddiqui teaches a method, comprising: receiving, with a computing system, one or more network data associated with one or more networks; (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Figs. 1, 2A, paras. 17-19, 37; Network provides computing resources to users. Capacity Manager includes modules for monitoring, forecasting, autoscaling and learning.)
Receiving, with the computing system, a request for one or more first services from a user device; (para. 3, 17, 24; user requests resources and services such as access to a program)
analyzing, with the computing system and using one or more machine learning techniques, the received one or more network data to determine how to optimize at least one of the one or more networks or one or more storage services, (paras. 14, 21, 24, 38; video stored and streamed, as well as storage and memory related to program execution, as well as a persistent data storage service. para. 25-30; the system may compare a metric to a threshold to determine that more resources are needed. para. 28; resources are scaled in preparation for triple demand. Para. 29; regression used to forecast resource demand. Para. 30; monitored metrics are forwarded to autoscaling module to determine if scaling is required. paras. 32-36; system has a learning module that utilizes machine learning techniques to update the adjustment rules for analyzing the data.)
and dynamically scaling, with the computing system and in real-time, the at least one of the one or more networks or the one or more storage services, based at least in part on the analysis (para. 25; the system may monitor a metric such as cpu utilization, and when the metric is above a threshold, assign additional computing nodes to host the program. Similarly, it can remove resources when utilization decreases. Para. 15; The scaling is done in real time. Para. 25; the desired operating range may vary based on time of day or day of week. Paras. 30-32; system scales to get back into range.)
automatically spinning up one or more caching nodes in a service provider network (para. 38; persistent and temporary data storage capabilities, which are content distribution and caching services. para. 15; scaling is done in real-time. paras. 25, 35; system assigns additional nodes to the program execution group. See also Jackson, Fig. 2, para. 64; DVR may include storage medium with on-demand programming.)
But Siddiqui does not explicitly teach based on the location of the user device.
Steiner, however, does teach and based at least in part on the location of the user device requesting the one or more first services,…and based at least in part on the location of the user device requesting the one or more services (Examiner asserts that Siddiqui renders this limitation obvious on its own, because Siddiqui recognizes that computing resources are grouped by geographical location and captures metrics on a location-basis, see paras. 20, 24. This is an analysis based at least in part on the location of the user device because it would have been obvious to one of ordinary skill prior to the effective filing date to connect the user to the closest geographic location in order to reduce transmission time and resource usage. Regardless, as obviousness is required anyway, Examiner also cites Steiner, para. 13-15 and Fig. 3, paras. 54-61; system includes multiple data centers, determines the location of the user, and determines which datacenter should fulfill the user’s request based in part on user location and the performance of a given data center. See also Jackson, para. 97; system considers user’s location in recommendations.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of Siddiqui with the based in part on the location of the user device in order to increase user quality of experience. (Steiner, para. 4)
But modified Siddiqui does not explicitly teach analysis based on viewing history.
Jackson, however, does teach wherein the analysis is based in part on information associated with types of media content that the one or more users are predicted to view, and wherein information associated with types of media content that the one or more users are predicted to view is determined based on at least one of listed viewing preferences of each user, analyzed viewing preferences of each user, listed genre preferences of each user, or analyzed genre preferences of each user; comprises, based at least in part on the analysis of the information associated with the types of media content that the one or more users are predicted to view (para. 79; system harvests information on user ratings, user preferences, viewing history, and explicit user preferences. Paras. 80-82, 88-89; recommendation engine based on content ratings and categorizing users to recommend content based on ratings, characteristics, etc. para. 91, 104; ratings and categorizations may match a user to a genre, for example war shows. Para. 97; viewing preferences derived from ratings. Figs. 5-6, Para. 101-107; viewing history used in matching a user to a recommended content. The system uses ratings of content to identify genres that a user likes, which is a prediction of what will be viewed based on analyzed genre preferences or viewing preferences.)
the analysis of the information associated with the types of media content that the one or more users are predicted to view (para. 79; system harvests information on user ratings, user preferences, viewing history, and explicit user preferences. Paras. 80-82, 88-89; recommendation engine based on content ratings and categorizing users to recommend content based on ratings, characteristics, etc. para. 91, 104; ratings and categorizations may match a user to a genre, for example war shows. Para. 97; viewing preferences derived from ratings. Figs. 5-6, Para. 101-107; viewing history used in matching a user to a recommended content. The system uses the information to recommend content which is an analysis.)
wherein dynamically scaling the at least one of the one or more networks or the one or more storage services comprises automatically prepopulating the one or more caching nodes with first media content associated with the types of media content that the one or more users are predicted to view. (Fig. 2, para. 64; DVR may include storage medium with on-demand programming. On-demand programming may be requested by the user or may be content that is pre-loaded to a television receiver for the possibility of a user requesting the on-demand content. It would have been obvious to one of ordinary skill prior to the effective filing date to provide tailored content without the user requesting it in order to save the user the time to download the video.)
(Jackson, para. 64, 122-123)

With respect to Claim 2, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein the one or more network data comprise at least one of one or more network performance metrics of one or more networks, network usage data associated with one or more users who access the one or more networks, one or more requests for network services from the one or more users, one or more orders for network services from the one or more users, or one or more business rules associated with the one or more networks. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 3, modified Siddiqui teaches the method of claim 2, and Siddiqui also teaches wherein the one or more network performance metrics comprise at least one of quality of service ("QoS") measurement data, platform resource data and metrics, service usage data, topology and reference data, historical network data, network usage trend data, or data regarding resource costs of network resources. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 4, modified Siddiqui teaches the method of claim 2, and Siddiqui also teaches wherein the one or more network performance metrics comprise one or more of information regarding at least one of latency, jitter, bandwidth, packet loss, nodal connectivity, compute resources, storage resources, memory capacity, routing, operations support systems ("OSS"), or business support systems ("BSS") or information regarding at least one of fault, configuration, accounting, performance, or security ("FCAPS").  (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 5, modified Siddiqui teaches the method of claim 2, and Siddiqui also teaches wherein the network usage data comprises at least one of service usage data, historical network data, network usage trend data, network usage data associated with one or more users who access the one or more networks, or data regarding resource costs of network resources. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 6, modified Siddiqui teaches the method of claim 2, and Siddiqui also teaches wherein dynamically scaling the at least one of the one or more networks or the one or more storage services comprises dynamically scaling, with the computing system and in real-time, the one or more networks to accommodate a combination of current network services provided to the one or more users and future network services as requested or ordered by the one or more users, while maintaining or optimizing the one or more network performance metrics of the one or more networks and while conforming to the one or more business rules. (paras. 27-28; system can predict future demand based on current and historical data. System determines that demand for a program will triple during the holiday season. paras. 21, 24; system measures number of requests. Para. 28; upper threshold is set to reduce or prevent likelihood that the user is charged for more computing capacity than it has budgeted for, which is a business rule. System scales to meet a retailers’ holiday demand, which is a business rule. Further, having resources for the holiday demand is a future network service as requested or ordered.)

With respect to Claim 7, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein dynamically scaling, with the computing system and in real-time, the at least (paras. 25, 35; system assigns additional nodes to the program execution group, which is both an adding and either a connecting or a routing.)

With respect to Claim 9, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein dynamically scaling, with the computing system and in real-time, the at least one of the one or more networks or the one or more storage services comprises dynamically scaling the one or more networks to account for changing network usage within predetermined time periods, wherein the predetermined time periods comprise at least one of one or more predetermined minutes during a work day, one or more predetermined minutes during a weekend day, one or more predetermined hours during a work day, one or more predetermined hours during a weekend day, one or more work days, one or more weekend days, one or more weeks, or one or more months. (para. 25; system scales to meet desired operating range. The desired operating range may vary based on time of day or day of week, such as nighttime hours. Para. 27; system applies rules to weekends. Para. 28; rules for holiday seasons.)

With respect to Claim 10, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein dynamically scaling, with the computing system and in real-time, the at least one of the one or more networks or the one or more storage services comprises dynamically scaling (para. 15, 22, 38, 40; scaling applied to long term storage. Storage nodes provide data storage to users. Thus the system scales one or more network storage devices. Since data storage is being offered to a user, that also scales one or more data stores. Finally, para. 14; Computing resources are increased to a video streaming service, which is a content distribution network cache.)

With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Siddiqui also teaches an apparatus, comprising: at least one processor; (paras. 37, 65; capacity manager uses processor) and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: (paras. 37, 65; capacity manager stores modules in non-transitory computer readable medium.) 

With respect to Claims 12-17, 19, they are substantially similar to Claims 2-7, 9, respectively, and are rejected in the same manner, the same art and reasoning applying.

(paras. 37, 65; capacity manager uses processor)and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to: (paras. 37, 65; capacity manager stores modules in non-transitory computer readable medium.)


Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siddiqui (US Pub. 2015/0026348), in view of Steiner (US Pub. 2013/0219043), in view of Jackson (US Pub. 2016/0044349), and further in view of Soundararajan (US Pub. 2011/0167421).
With respect to Claim 8, modified Siddiqui teaches the method of claim 1, but does not explicitly teach disconnecting a network node.
Soundararajan, however, does teach wherein dynamically scaling, with the computing system and in real-time, the at least one of the one or more networks or the one or more storage services comprises at least one of routing around or disconnecting at least one of one or more network nodes, one or more network components, or one or more network resources, dynamically and in real-time. (para. 43; node is disconnected from a first group and connected to a second group.)
(Soundararajan, para. 43)

With respect to Claim 18, it is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US Pub. 2015/0026348) in view of Steiner (US Pub. 2013/0219043) in view of Jackson (US Pub. 2016/0044349) and further in view of Pujet (US Pub. 2009/0276311).
With respect to Claim 1, Siddiqui, Steiner and Jackson teach as above but under this ground of rejection do not teach based at least in part on the location of the user device requesting the one or more first service, automatically spinning up one or more caching nodes in a service provider network and prepopulating the one or more caching nodes.
Pujet, however, does teach based at least in part on the location of the user device requesting the one or more first service, automatically spinning up one or more caching nodes in a service provider network and prepopulating the one or more caching nodes (paras. 33-37; CDN determines where to store content in order to optimize its delivery. para. 39, 59; where to store content may be based on content type. Para. 40; storage determination may be predictive, which means it is a pre-load. Para. 12; system may store content based in part on a geographic region that the content is relevant to. Para. 51; cost may be minimized by storing files closer to end users.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Siddiqui with the preloading in nodes based on user locations in order to efficiently deliver related content while keeping costs low. (Pujet, paras. 11-12, 36, 51)
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant amends the independent claims similarly. The claims previously read “dynamically scaling…at least one of the one or more networks or the one or more storage services based at least in part on [analysis of media type a user is predicted to view] and based at least in part on [user device location], wherein dynamically scaling [] comprises automatically prepopulating the one or more storage services with first media content associated with the types of media content that the one or more users are predicted to view.”
By amendment, the claims now require “dynamically scaling…at least one of the one or more networks or the one or more storage services based at least in part on [analysis of media type a user is predicted to view] and based at least in part on [user device location], wherein dynamically scaling [] comprises based at least in part on [analysis of media type a user is predicted to view] and based at least in part on [user device location], automatically spinning up one or more caching nodes in a service provider network and prepopulating the one or more caching nodes with first 
In short, the bulk of the claim language is repeating an already-existing requirement: that the dynamically scaling comprises act(s) that are based on predicted viewing and location limitations. The amendment does now require spinning up caching nodes as a “storage service” in addition to the previous limitation of prepopulating them. Siddiqui teaches scaling the system by adding resources such as nodes, see paras. 15, 25, 35. Siddiqui also teaches a caching node because it teaches that in addition to capacity management for processor utilization and program execution, it may manage data storage including persistent and temporary data storage. Examiner asserts that this constitutes a caching node. But regardless of if Siddiqui teaches the caching node, Jackson clearly does – para. 64 discloses pre-loading content, which is a caching. Because similar but different language in co-pending Application 16/0160166 required the addition of Pujet, and Pujet also reads upon the limitation, Examiner also generates an alternate ground of rejection that is based on Pujet.
The above in mind, Examiner turns to the arguments. Applicant argues at Remarks, pgs. 10-12 that the amended language is non-obvious because Examiner admits that Siddiqui does not teach user device location, and therefore cannot anticipate the entire language (Remarks, pgs. 10-11); that Steiner does not teach spinning up, and therefore cannot anticipate the entire language (Remarks, pg. 11); and that Jackson does not teach spinning up, and therefore cannot anticipate the entire language (Remarks, pg. 12).
The argument is unpersuasive because it improperly piecemeal attacks the rejection. Obviousness is a question of what would have been obvious to one of ordinary skill prior to the effective filing date based on the combined teachings of all the citations from all the references. 
Because the combination of references teaches the amended limitation, the claim remains obvious. All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449